Citation Nr: 0218266	
Decision Date: 12/17/02    Archive Date: 12/24/02	

DOCKET NO.  91-41 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for pulmonary emboli prior to October 7, 1996, and 
to an evaluation in excess of 60 percent thereafter.



WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which, among other 
things, granted service connection for pulmonary emboli 
and assigned a noncompensable evaluation effective March 
17, 1993.  The veteran, who had active service from 
December 1973 to September 1976, expressed disagreement 
with the initial noncompensable evaluation assigned for 
her disability and began this appeal.  A rating decision 
dated in November 1993 increased the evaluation for 
pulmonary emboli from noncompensable to 10 percent, 
effective March 17, 1993.  

Following a BVA remand in January 2001, a rating decision 
dated in May 2001 increased the evaluation for pulmonary 
emboli from 10 percent to 60 percent, effective October 7, 
1996.  In a BVA decision dated in May 2002 pertaining to 
another issue, the veteran was informed that the Board was 
undertaking additional development on the issue of 
entitlement to an increased evaluation for pulmonary 
emboli.  That development having been completed and an 
appropriate notice provided to the veteran, the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  Prior to and after October 7, 1996, the veteran's 
pulmonary emboli were not shown to be of moderate severity 
with moderate dyspnea occurring after climbing one flight 
of steps or walking more than one block on level surface 
or pulmonary function tests consistent with findings of 
moderate emphysema.  

3.  As of October 7, 1996, the veteran's pulmonary emboli 
required anticoagulant therapy, but did not manifest 
evidence of pulmonary hypertension, right ventricular 
hypertrophy or corpulmonale, or pulmonary hypertension 
secondary to other obstructive disease or of pulmonary 
arteries or veins with evidence of right ventricular 
hypertrophy or corpulmonale.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for pulmonary emboli prior to October 7, 1996, and 
to an evaluation in excess of 60 percent from October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.96, 4.97, Diagnostic Code 6817 (2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.96, 4.97, Diagnostic 
Code 6699-6603 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans 
Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to substantiate and complete a claim.  
Collectively, the rating decisions, the statement of the 
case and the various supplemental statements of the case 
issued in connection with this appeal have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons her claim was denied.  The 
Board notes that the veteran was specifically notified of 
the criteria necessary to establish entitlement to a 
higher evaluation for her disability.  In addition, in a 
letter dated in February 2001, the RO specifically 
informed the veteran of the provisions of the VCAA, 
including the division of responsibilities in obtaining 
evidence between the RO and the veteran.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the Board notes that the veteran's service 
medical records are associated with the claims file, as 
are private and VA records, including the reports of VA 
examinations afforded the veteran to assess the severity 
of her disability.  In this regard, the Board notes that 
the Board undertook development to afford the veteran an 
additional examination.  The veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review, and indeed, in a 
report of contact dated in November 2002, the appellant 
indicated that she did not have any additional evidence or 
argument to submit and requested that the Board proceed 
with consideration of her appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review.

Background and Evidence

Records of a private hospitalization dated in March 1993 
show the veteran was admitted with the sudden onset of 
chest pain with radiation to the back that was pleuritic 
with mild shortness of breath.  A history of a pulmonary 
embolism in the past was recorded.  The pertinent 
discharge diagnosis was right pulmonary emboli.  

A rating decision dated in May 1993 granted service 
connection for right pulmonary emboli as being secondary 
to her service-connected heart disability.  A 
noncompensable evaluation was assigned at that time, 
effective March 17, 1993.  The veteran expressed 
disagreement with this decision and this appeal began.

An October 1993 letter from Frederick W. Crock, M.D., 
relates that over the past six months the veteran had 
recurrent episodes of pulmonary emboli and was on chronic 
Coumadin therapy.  Dr. Crock reported that the veteran was 
most recently hospitalized for recurrent pulmonary emboli 
in October 1993.  Records of that hospitalization are 
associated with the claims file.

A rating decision dated in November 1993 increased the 
evaluation for the right pulmonary emboli from 
noncompensable to 10 percent, effective March 17, 1993, 
the date service connection was granted.  

Records of a private hospitalization of the veteran in 
February 1994 for treatment pertaining to a malfunctioning 
pacemaker indicate that prior to admission the veteran 
reported that she was very active with activities of daily 
living, but she complained of increased shortness of 
breath just prior to admission.  

A report of a VA examination performed in August 1994 
shows the veteran related complaints of persistent 
coughing in the morning, discoloration and shortness of 
breath on exertion.  The veteran denied hemoptysis.  
Pulmonary function testing performed in conjunction with 
the examination concluded with a summary of mild 
obstructive airway disease and that a restrictive 
component could not be excluded.  

A September 1996 letter from Dr. Crock describes treatment 
the veteran had undergone associated with her service-
connected heart disability.  Dr. Crock indicated that 
because of problems with the pacemaker the veteran was in 
atrial fibrillation and had increasing symptoms of 
shortness of breath and dyspnea on exertion.  

An October 1996 statement from a VA physician pertaining 
to her heart disability notes that at the present time the 
veteran could perform daily chores and perform whatever 
she could without causing her any shortness of breath or 
discomfort although she appeared to be very limited in her 
physical activity with shortness of breath.  

At a hearing before the BVA in Washington, D.C., in 
December 2000, the veteran offered testimony concerning 
the symptomatology she experienced and the treatment she 
had received for her service-connected disabilities.  The 
veteran offered testimony concerning her employment 
limitations due to her heart disability.  She testified 
that she was still on Coumadin.  

VA outpatient treatment records dated between 1994 and 
2001 do not show treatment for pulmonary emboli or chronic 
respiratory complaints.  A record dated in September 1998 
shows the veteran was assessed and treated as having 
bronchitis.  In December 2000, the veteran was seen for 
right otitis media in a setting of an acute upper 
respiratory tract infection. 

A rating decision dated in May 2001 increased the 
evaluation for the veteran's right pulmonary emboli from 
10 percent to 60 percent, effective October 7, 1996, based 
upon a change in the rating schedule which became 
effective in October 1996.  

A July 2002 letter from a VA physician described as a 
chief of cardiology relates that the veteran's pulmonary 
embolism is part of her cardiomyopathy and that this is 
not inherently a pulmonary disease.  He indicated that the 
veteran was receiving Coumadin to prevent further 
emobolization to her lungs and also preventing embolism 
from the left heart causing stroke or other peripheral 
emobolization.

A report of a VA examination performed in October 2002 
reflects that the examiner had reviewed the veteran's 
claims file.  During the examination the veteran related 
that she had experienced pulmonary emboli on eight 
different occasions, the most recent in 1993.  The 
examiner indicated that the veteran went out of her house 
on a regular basis and that she was very active in her 
church.  She reported that she experienced shortness of 
breath when walking approximately half a block in length 
up a 45-degree grade that was required to get to her 
house.  She reported that she had to stop 2 or 3 times 
when climbing this hill.  On examination the lungs were 
clear to auscultation bilaterally without adventitious 
sounds or accessory muscle use.  Pulmonary function 
testing performed in connection with the examination 
revealed mild restrictive disease and significantly 
decreased diffusion capacity.  It was noted that these 
represented pulmonary vascular disease.  The examiner 
indicated that the veteran's cardiovascular disease was 
clearly related to her pulmonary emboli and that the two 
could not be separated as individual or separate diseases.  

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the 
ordinary conditions of life, including employment, by 
comparing the symptomatology with the criteria set forth 
in the schedule for rating disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  When an unlisted condition is 
encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining will be 
resolved in the favor of the veteran.  While the veteran's 
entire history is reviewed when making a disability 
evaluation determination, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, as the veteran is appealing 
the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period of time from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  

The Board notes that effective October 7, 1996, the VA 
revised the criteria for evaluating respiratory 
disabilities.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial review process has been concluded, the version 
most favorable to the appellant normally applies, absent 
congressional intent to the contrary.  However, the new 
rating criteria are not for application prior to their 
effective date.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Consequently, the Board will examine the veteran's claim 
for an increased evaluation under the criteria in effect 
prior to and after October 7, 1996.  

As for evaluating the veteran's service-connected right 
pulmonary emboli under the old criteria, this disability 
was evaluated as 10 percent disabling and rated by analogy 
to pulmonary emphysema under Diagnostic Code 6603.  Under 
that diagnostic code a 10 percent evaluation is assigned 
for a mild disability with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  A 30 percent evaluation is 
for assignment for a moderate disability with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface and 
pulmonary function tests consistent with findings of 
moderate emphysema.  A 60 percent evaluation is for 
assignment for a severe disability with exertional dyspnea 
sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment 
of a severe degree confirmed by pulmonary function tests 
with marked impairment of health.  Lastly, a 100 percent 
evaluation is for assignment for a pronounced disability 
that is intractable and totally incapacitating with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion with the severity of emphysema confirmed by chest 
X-rays and pulmonary function tests.  See 38 C.F.R. 
§§ 4.20, 4.27, 4.97, Diagnostic Code 6699-6603.

Under the revised criteria the schedule for rating 
disabilities now contains a diagnostic code specifically 
for chronic pulmonary thromboembolism.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6817.  Under that diagnostic code, 
a 30 percent evaluation is for assignment for a 
symptomatic disability following resolution of acute 
pulmonary embolism.  A 60 percent evaluation is for 
assignment for chronic pulmonary thromboembolism requiring 
anticoagulant therapy or following inferior vena cava 
surgery without evidence of pulmonary hypertension or 
right ventricular dysfunction.  Finally, a 100 percent 
evaluation is for assignment for chronic pulmonary 
thromboembolism with evidence of pulmonary hypertension, 
right ventricular hypertrophy or cor pulmonale, or 
pulmonary hypertension secondary to other obstructive 
disease of the pulmonary arteries or veins with evidence 
of right ventricular hypertrophy or cor pulmonale.  

Analysis

Based on this record, when the medical evidence is 
compared to the schedular criteria for evaluating the 
veteran's disability, the Board finds that the 10 percent 
evaluation assigned by the RO prior to October 7, 1996, 
accurately reflects the severity of the veteran's 
disability.  In this regard, pulmonary function testing 
performed at the time of the August 1994 VA examination 
did not reflect findings of moderate emphysema or 
respiratory impairment.  In addition, while the veteran 
did manifest shortness of breath prior to and after 
October 7, 1996, the evidence does not demonstrate that 
the veteran manifested moderate dyspnea occurring after 
climbing one flight of steps or walking more than one 
block on a level surface.  As such, the Board finds that 
the initial 10 percent evaluation assigned for the 
veteran's disability between March 17, 1993, and October 
6, 1996, is appropriate.  

As of October 7, 1996, the schedule for rating 
disabilities changed to include a diagnostic code 
specifically for the veteran's pulmonary emboli.  That 
diagnostic code provided for a 60 percent evaluation when 
the disability required anticoagulant therapy, a 
manifestation of the veteran's disability aptly 
demonstrated by the evidence of record.  The RO correctly 
increased the evaluation for the veteran's disability to 
60 percent as of the date of the change of the schedular 
criteria.  

However, the evidence of record does not demonstrate an 
entitlement to the next higher 100 percent evaluation for 
the veteran's disability.  In this regard, there is no 
evidence of pulmonary hypertension, right ventricular 
hypertrophy or cor pulmonale associated with the veteran's 
disability.  In the absence of such findings, the Board 
finds that the criteria contemplated for the next higher 
100 percent evaluation have not been met and that the 60 
percent evaluation assigned by the RO is appropriate. 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no assertion or showing that the veteran's 
respiratory disability has caused marked interference with 
employment, necessitated frequent periods of 
hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  The Board 
would observe that the veteran is in receipt of a total 
evaluation based on individual unemployability based on 
the severity of all of her service-connected disabilities.  
Nevertheless, in the absence of such factors specific to 
the veteran's respiratory disability, the Board finds that 
the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 10 percent for a right 
pulmonary emboli between March 17, 1993 and October 6, 
1996, and to an evaluation in excess of 60 percent from 
October 7, 1996, is denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

